By the Court, Hand, Justice.
We think this is clearly a judgment upon an issue of law, and not an order. It is true, the defendant had leave to amend, and if he did not, the plaintiff must have the amount assessed by the clerk upon notice. But the leave to amend did not make the judgment itself conditional, and not final. Nor is it interlocutory. It is the final action of the court in a cause, and every thing remianing to be done is merely ministerial. It is like certain decrees in chancery, which used to he deemed final, though directions were given, and a reference ordered to carry them out.
The motion must he granted. But as plaintiff asks a favor, and the question is somewhat new, neither party will have costs. Motion granted.